Citation Nr: 1800974	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a January 2017 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a July 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending service connection claim.

Pursuant to the January 2017 Board Remand, the Veteran was afforded a VA examination in May 2017 as to his claimed bilateral hearing loss.  The examiner confirmed that the Veteran had hearing loss in each ear sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385.  The examiner observed that the Veteran's military occupational specialty (MOS) was helicopter repairer and, pursuant to Fast Letter 10-035, he had a high probability of acoustic trauma.  The examiner indicated that the Veteran's bilateral hearing loss "is less likely than not (less than 50/50 probability) that his current hearing loss is because of military noise exposure.  That is, his separation exam provides documentation of very normal hearing sensitivity that was unchanged from his entrance hearing exam."  In a June 2017 VA addendum opinion, the examiner clarified, "[m]y opinion is based on the Veteran's audiograms from October 1966 which indicated normal hearing sensitivity, bilaterally, March 10, 1957, which indicated normal hearing sensitivity, bilaterally, and September 17, 1969 which indicated normal hearing sensitivity."  He continued, "[t]here was no in-service audiogram which indicated a hearing loss manifested to a compensable degree within a ten month period after his separation from active service.  My opinion is that it is less likely than not . . . probability that this Veteran's hearing loss is because of in-service noise events."

Unfortunately, the Board finds the May 2017 VA examination and June 2017 VA opinion are inadequate, as the conclusions rendered by the examiner were essentially based on an absence of hearing loss documented in the Veteran's service treatment records.  The examiner failed to consider the Veteran's lay assertions of hearing loss symptoms during service and thereafter.  Crucially, the lack of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

Thus, given the inadequacies of the May 2017 VA examination and June 2017 VA medical opinion, the Board finds the evidence of record is insufficient to determine whether service connection is warranted for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the May 2017 VA examination and June 2017 VA medical opinion, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain from an appropriate VA audiologist an addendum opinion addressing the etiology of diagnosed bilateral hearing loss, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the audiologist designated to provide the addendum opinion, one should be arranged.  The claims file must be made available to the examiner for review in connection with the examination.

With respect to the diagnosed bilateral hearing loss, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease, including acoustic trauma.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

